DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/172,924 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Objections
Claim 7 is objected to because of the following informalities:  
“an axis direction of the rotary shaft” in line 5 should be “the axis direction of the rotary shaft”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a wire feeding unit configured to feed…” in claim 1.
“a curl forming unit configured to form…” in claim 1.
“a cutting unit configured to cut…” in claim 1.
“a binding unit configured to twist…” in claim 1.
“a tension applying part configured to apply tension…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Respectively, the claim limitations are interpreted as (and equivalents thereof):
Feeding gear 30
Curl guide 50 and 51
Element 6A
Element 7A
Tension spring
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a tension applying part configured to apply tension to the wire to be cut at the cutting unit with a force higher than a force applied in a loosening direction of the wire wound on the to-be-bound object”. It is unclear what “a force applied in a loosening direction of the wire” mean. What is causing this force and how can this force compare with the force caused by the tension applying part? 
Claim 7 recites the limitation “a spring”. Is this referring to the tension applying part? Or is this another spring?
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Saito (US 5,944,064).
	Regarding claim 1, Saito discloses a binding machine (Fig. 1-18: specifically with binding unit embodiment shown in Fig. 10-13) comprising: a wire feeding unit (8, 21) configured to feed a wire (W); a curl forming unit (55) configured to form a path along which the wire fed by the wire feeding unit is to be wound around a to-be-bound object (a); a butting part (Fig. 1: part abutting right side of “a”) against which the to-be-bound object is to be butted; a cutting unit (38, 40) configured to cut the wire wound on the to-be-bound object; a binding unit (Fig. 10-13: 83, 85, 93, 95) configured to twist the wire wound on the to-be-bound object and cut by the cutting unit; and a tension applying part (91) configured to apply tension to the wire to be cut at the cutting unit with a force higher than a force applied in a loosening direction of the wire wound on the to-be-bound object (Col. 13 line 7-28 & Fig. 10-13: because the wire is being tensioned, this is inherent because it is overcoming loosening force).  
	Regarding claim 2, Saito discloses the binding machine according to Claim 1, wherein the tension applying part is configured to maintain the tension applied to the wire by an operation of reversely feeding the wire and winding the wire on the to-be-bound object (see Col. 13 line 7-28 & Fig. 10-13).  
	Regarding claim 3, Saito discloses the binding machine according to Claim 1, wherein the binding unit comprises: a rotary shaft (83, 85); and a wire engaging body (95) configured to move in an axis direction (95 moves in horizontal direction) of the rotary shaft, to engage the wire and to twist the wire with rotating together with the rotary shaft (see Col. 13 line 7-28 & Fig. 10-13), and wherein the tension applying part (91) is configured to urge at least one of the wire engaging body and the rotary shaft in a direction (to the right as viewed in Fig. 12) in which the tension applying part maintains the tension applied to the wire by an operation of reversely feeding the wire and winding the wire on the to-be-bound object. (see Col. 13 line 7-28 & Fig. 10-13).  
	Regarding claim 4, Saito discloses the binding machine according to Claim 1, wherein the tension applying part is configured to apply the tension to the wire after cutting the wire by the cutting unit until twisting the wire by the binding unit (see Col. 13 line 7-28 & Fig. 10-13).  
	Regarding claim 5, Saito discloses the binding machine according to Claim 1, wherein the tension applying part is configured to urge the to-be-bound object butted against the butting part and the binding unit engaging the wire in a direction getting away from each other (urging the object to the left and urging the binding unit to the right. See Fig. 1 and 12).  
	Regarding claim 6, Saito discloses the binding machine according to Claim 1, wherein the binding unit comprises: a rotary shaft (83, 85); and a wire engaging body (95) configured to move in an axis direction (to the right as viewed in Fig. 12) of the rotary shaft, to engage the wire and to twist the wire with rotating together with the rotary shaft (see Col. 13 line 7-28 & Fig. 10-13), and wherein the tension applying part comprises: a first tension applying part (91) configured to urge at least one of the wire engaging body and the rotary shaft in a direction in which the tension applying part maintains the tension applied to the wire by an operation of reversely feeding the wire and winding the wire on the to-be-bound object, and a second tension applying part (shown below) configured to urge the to-be-bound object butted against the butting part and the binding unit engaging the wire in a direction getting away from each other. (see Col. 13 line 7-28 & Fig. 10-13)

    PNG
    media_image1.png
    288
    279
    media_image1.png
    Greyscale

	Regarding claim 7, Saito discloses the binding machine according to Claim 1, wherein the binding unit comprises: a rotary shaft (83, 85), a wire engaging body (95) configured to move in an axis direction (to the right as viewed in Fig. 12) of the rotary shaft, to engage the wire and to twist the wire with rotating together with the rotary shaft, and a spring (91) for urging the rotary shaft in a direction (to the right as viewed in Fig. 12) in which the wire engaging body gets away from the butting part along an axis direction of the rotary shaft, and for regulating an axial position of the rotary shaft. (see Col. 13 line 7-28 & Fig. 10-13)
	Regarding claim 8, Saito discloses the binding machine according to Claim 3, wherein in an operation area where the wire engaging body moves in the axis direction of the rotary shaft and twists the wire with rotating together with the rotary shaft, the tension applied to the wire by the tension applying part is equal to or larger than 10% and equal to or smaller than 50% with respect to a maximum tensile load of the wire. (examiner notes that this is intended use: when used with a certain wire, it would meet the claim limitation)
	Regarding claim 9, Saito discloses a binding machine (Fig. 1-18: specifically with binding unit embodiment shown in Fig. 10-13) comprising: a wire feeding unit (8, 21) configured to feed a wire (W); a curl forming unit (55) configured to form a path along which the wire fed by the wire feeding unit is to be wound around a to-be-bound object(a); a butting part (Fig. 1: part abutting right side of “a”) against which the to-be-bound object is to be butted; a cutting unit (38, 40) configured to cut the wire wound on the to-be-bound object; and a binding unit (Fig. 10-13: 83, 85, 93, 95) configured to twist the wire wound on the to-be-bound object, wherein the binding unit comprises: a rotary shaft (83, 85); a wire engaging body (95) configured to move in an axis direction (to the right as viewed in Fig. 12) of the rotary shaft and to engage the wire in a first operation area (wire engaging area as viewed in Fig. 12) in the axis direction of the rotary shaft, and configured to move in the axis direction of the rotary shaft and to twist the wire with rotating together with the rotary shaft in a second operation area (to the right of the first operation area) in the axis direction of the rotary shaft; a rotation regulation part (hinge 86 regulates the rotation- see Fig. 13. When hinge is to the left of 84, the rotation angle is changed i.e. regulated) configured to regulate rotation of the wire engaging body; and a tension applying part (91) configured to perform, in the second operation area, an operation of applying tension on the wire engaged by the wire engaging body in the first operation area, and wherein the tension applied to the wire is equal to or larger than 10% and equal to or smaller than 50% with respect to a maximum tensile load of the wire (examiner notes that this is intended use: when used with a certain wire, it would meet the claim limitation).  
	Regarding claim 10, Saito discloses the binding machine according to Claim 3, wherein the tension applying part includes a tension applying spring (91) configured to urge the wire engaging body in a direction away (to the right as viewed in Fig. 12) from the butting part along the axis direction of the rotary shaft.  
	Regarding claim 11, Saito discloses the binding machine according to Claim 10, wherein the wire engaging body comprises a hook (95) configured to engage the wire by an opening/closing operation (see Fig. 12, 13) and a sleeve (84) configured to open/close (allows open/close by hinge 86 location) the hook, and wherein the tension applying part is a coil spring (91) and is provided on an outer side (out and to the right of) of the sleeve.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180161848, US 5956989, US 5871036, US 20090283171 teach similar binding unit with tension applying parts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725